UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2403


CORINTHIAN STACK; LYNN K. STACK,

                    Plaintiffs - Appellants,

             v.

BROCK & SCOTT, PLLC; CHAD W. BURGESS, individual; GREGORY T.
WHITLEY, individual; LENDER PROCESSING SERVICES, INC.; LPS
DEFAULT SOLUTIONS; LPS DEFAULT SOLUTIONS NETWORK; FIDELITY
NATIONAL TITLE INSURANCE COMPANY; WELLS FARGO BANK,
NATIONAL ASSOCIATION, As Trustee for Option One Mortgage Loan Trust
2005-1, Asset Backed Certification, Series 2005-1; PHH MORTGAGE SERVICES;
JOHN DO 1-10; MORTGAGE ELECTRONIC REGISTRAT SYSTEM, a/k/a
MERS,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:21-cv-02854-CMC)


Submitted: February 28, 2022                                      Decided: March 17, 2022


Before KING, WYNN, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corinthian Stack, Lynn K. Stack, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corinthian Stack and Lynn K. Stack seek to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing their civil complaint

alleging mortgage fraud and other claims without prejudice. We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order dismissing the complaint on November 4, 2021.

The Stacks filed a notice of appeal from that order on December 16, 2021. Because the

Stacks failed to file a timely notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal of the November 4, 2021, order.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2